United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2838
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Luqman Abdul-Aziz,                      *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 11, 2008
                                 Filed: March 20, 2008(Corrected: 4/07/08)
                                 ___________

Before WOLLMAN, BOWMAN, and MELLOY, Circuit Judges.
                        ___________

PER CURIAM.

      Luqman Abdul-Aziz appeals from the sentence imposed by the District Court1
upon his conviction as a felon in possession of a firearm. We affirm.

       This case is before us for the second time. In the first appeal, we affirmed
Abdul-Aziz's conviction but vacated his sentence and remanded to the District Court
for resentencing. United States v. Abdul-Aziz, 486 F.3d 471, 479 (8th Cir. 2007). We
held that the District Court's justification for imposing a two-level enhancement for

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
obstruction of justice under United States Sentencing Guidelines Manual § 3C1.1 was
insufficient because the explanation did not show that the court made "an independent
determination that the defendant perjured himself" at trial but instead relied on the fact
of conviction. Abdul-Aziz, 486 F.3d at 479. On remand, the District Court held a
hearing, made the necessary finding that Abdul-Aziz perjured himself, added the two-
level enhancement for obstruction of justice, and again sentenced Abdul-Aziz to
thirty-three months in prison. Abdul-Aziz again appeals his sentence challenging the
obstruction of justice enhancement.

      On appeal, we review the District Court's factual findings for clear error and its
application of the Guidelines de novo. Id. at 478. Abdul-Aziz argues there was "no
evidence" to support the court's finding of perjury. Br. of Appellant at 8. We
disagree. See Abdul-Aziz, 486 F.3d at 474–78 (detailing the evidence before the
court at trial). Giving "great deference" to the experienced trial judge's finding,
explicitly stated at the resentencing hearing, that Abdul-Aziz lied under oath at trial,
we conclude that the obstruction enhancement was properly applied in this case.
United States v. Denton, 434 F.3d 1104, 1114 (8th Cir. 2006).

      The judgment of the District Court is affirmed.
                     ______________________________




                                           -2-